DETAILED ACTION
This action is in reply to the Amendments filed on 05/10/2022.
Claims 1-20 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 05/10/2022, has been entered. Claims 1, 10, 11, and 15-20 have been amended. 
Claim Objections
	The claim objections have been withdrawn pursuant Applicant’s amendments.

Rejections under 35 U.S.C. §112(b)
        The 35 U.S.C. §112(b) rejections have been withdrawn pursuant Applicant’s amendments.

Information Disclosure Statement
Information Disclosure Statements received 02/22/2022 and 05/24/2022 have been reviewed and considered.
Priority
The current Application is a continuation of US Patent No. 11,210,730 B1, which has a filing date of 10/31/2018. Therefore, the claims receive the filing date of 10/31/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Examiner Note: Claims 17-20 are eligible over 101 as the abstract idea is integrated into a practical application under Prong Two of Step 2A as claim 17 applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and claims 18-20 depend from claim 17.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-storing, in an inventory data structure associated with a server computing device of a payment processing service, inventory data associated with inventory of at least one merchant of a plurality of merchants, wherein the payment processing service authorizes payment for transactions associated with the plurality of merchants; 
-storing, by the server computing device and in a behavior data structure associated with the server computing device, customer behavior data associated with a plurality of customers and the at least one merchant of the plurality of merchants; 
-receiving, by the server computing device, an indication that a customer of the plurality of customers is interested in purchasing an item or that the at least one merchant is interested in selling the item, wherein the item is accessible on a third-party platform different from the payment processing service; 
-detecting, by the server computing device, the item as an inventory item in the inventory of the at least one merchant; and 
-based at least in part on the customer behavior data and detecting the item as an inventory item, generating, by the server computing device, an interactive component corresponding to the item, the interactive component comprising: 
-an image of the item; and 
-a selectable control to initiat[ing] a purchase of the item from the at least one merchant
The above limitations recite the concept of facilitating purchase of an item based on customer behavior data and inventory data. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of storing, in an inventory data structure associated with a server computing device of a payment processing service, inventory data associated with inventory of at least one merchant of a plurality of merchants wherein the payment processing service authorizes payment for transactions associated with the plurality of merchants; storing, by the server computing device and in a behavior data structure associated with the server computing device, customer behavior data associated with a plurality of customers and the at least one merchant of the plurality of merchants; receiving, by the server computing device, an indication that a customer of the plurality of customers is interested in purchasing an item or that the at least one merchant is interested in selling the item, wherein the item is accessible on a third-party platform different from the payment processing service; detecting, by the server computing device, the item as an inventory item in the inventory of the at least one merchant; and based at least in part on the customer behavior data and detecting the item as an inventory item, generating, by the server computing device, an interactive component corresponding to the item, the interactive component comprising: an image of the item; and a selectable control to initiate a purchase of the item from the at least one merchant, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the storing of inventory data is in an inventory data structure associated with a server computing device of a payment processing service, the storing of customer behavior data is by the server computing device and in a behavior data structure associated with the server computing device, the receiving of an indication is by the server computing device, the item being accessible on a third-party platform different from the payment processing service, the detecting being by the server computing device, the generating being by the server computing device, the component being an interactive component, and the initiation of a purchase being done by a selectable control, nothing in the claim element precludes the step from practically being performed by people.  For example, but for the “inventory data structure,” “server computing device of a payment processing service,” “behavior data structure,” “third-party platform,” “interactive component,” and “selectable control” language, “storing,” “receiving,” “detecting,” and “generating” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
 -storing, in an inventory data structure associated with a server computing device of a payment processing service, inventory data associated with inventory of at least one merchant of a plurality of merchants wherein the payment processing service authorizes payment for transactions associated with the plurality of merchants; 
-storing, by the server computing device and in a behavior data structure associated with the server computing device, customer behavior data associated with a plurality of customers and the at least one merchant of the plurality of merchants; 
-receiving, by the server computing device, an indication that a customer of the plurality of customers is interested in purchasing an item or that the at least one merchant is interested in selling the item, wherein the item is accessible on a third-party platform different from the payment processing service; 
-detecting, by the server computing device, the item as an inventory item in the inventory of the at least one merchant; and 
-based at least in part on the customer behavior data and detecting the item as an inventory item, generating, by the server computing device, an interactive component corresponding to the item, the interactive component comprising: 
-an image of the item; and 
-a selectable control to initiate a purchase of the item from the at least one merchant
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by paragraph [0144] of Applicant’s specification - “The processor(s) 1410 can be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals33 SQ-1124-US2-C1 / 5156-0376USC1based on operational instructions. For example, the processor(s) 1410 can be one or more hardware processors and/or logic circuits of any suitable type specifically programmed or configured to execute the algorithms and processes described herein.” Specifically, the additional elements of an inventory data structure, a server computing device of a payment processing service, a behavior data structure, a third-party platform different from the payment processing service, an interactive component, and a selectable control are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions of receiving data, detecting data, and generating data as well as a generic databases performing generic computer functions of storing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks). For example, stating that the third party is a third party platform, a component is an interactive component, and a control is a selectable control only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 11 is a system reciting similar functions as claim 1. Examiner notes that claim 11 recites the additional elements of an inventory data structure, a customer behavior data structure, one or more processors, one or more non-transitory computer-readable media comprising instructions that when executed by the one or more processors, causes the system to perform operations, one or more servers of the payment processing service, a third-party platform, an interactive component, and a selectable control, however, claim 11 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Claim 15 is a method reciting similar functions as claim 1. Examiner notes that claim 15 recites the additional elements of an inventory data structure, a server computing device of a payment processing service, a third-party platform, an interactive component, and a selectable control, however, claim 15 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 11 and 15 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 2-10, 12-14, and 16, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-10, 12-14, and 16 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities. Dependent claims 4, 6-8, and 13, do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 2-3, 5, 9-10, 12, 14, and 16 recite the additional elements of the third-party platform, the server computing device, the interactive component, the selectable control, one or more servers of the third-party platform, selectable controls for each of the plurality of images, and a user interface of a customer device, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2-10, 12-14, and 16 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2-10, 12-14, and 16 are “directed to” an abstract idea. Next, under Step 2B, similar to the analysis of claims 1, 11 and 15, dependent claims 2-10, 12-14, and 16 when analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e. facilitating purchase of an item based on customer behavior data and inventory data) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0335688 A1), previously cited and hereinafter Wang, in view of Mukherjee et al. (US 2015/0193829 A1), newly cited and hereinafter Mukherjee.
Regarding claim 1, Wang discloses a computer-implemented method (i.e. [0021]) comprising: 
	-storing, in an inventory data structure associated with a server computing device of a payment processing service, inventory data associated with inventory of at least one merchant of a plurality of merchants (Wang, see at least: “The seller 106 may provide to the management service 110 an item catalog listing one, some, or all of the items that the seller offers for sale [i.e. inventory data associated with inventory of at least one merchant of a plurality of merchants]. As discussed further below, the management service 110 may store the seller provided item catalog in the item catalog data store 115 [i.e. storing, in an inventory data structure associated with a server computing device of a payment processing service, inventory data]” [0039] and “a server system 100 that includes…one or more sellers 106, such as a Seller A 106(1), Seller B 106(2)-Seller C 106(N) [i.e. a plurality of merchants] communicatively connected via a network 108” [0035] and “the management service may facilitate a payment (e.g., via a third party payment processor) by the user for the item on behalf of the seller [i.e. of a payment processing service] and provide the seller with a payment confirmation” [0066] Examiner notes that the management service is a payment processing service as it prepares all the necessary purchase information of the customer for the particular purchase transaction, sends the information to a payment processor for confirmation that the payment is authorized); 
-storing, by the server computing device and in a behavior data structure associated with the server computing device, customer behavior data associated with a plurality of customers and the at least one merchant of the plurality of merchants (Wang, see at least: “user profile data store 117 stores information about users 101 of the management service 110 [i.e. storing, by the server computing device and in a behavior data structure associated with the server computing device]. Any type of information may be stored in the user profile data store 117. For example, user profile information, such as attributes, name, address, gender, browse history, purchase history [i.e. customer behavior data]” [0045] and “the management service 110, through communication between the server system 100 and a client device 104, may provide use and/or purchase information (e.g., purchase history) back to a user 101. Such information may include an identification of images recently viewed, provided or shared, an identification of others that have viewed images posted by the user, purchases of items made by the user, and the like. Likewise, the management service 110, through communication between the server system 100 and the sellers 106, may provide information to the sellers 106. Such information may include analytics about items offered for sale by the seller, such as how many user provided images include a representation of each item, purchase history for items [i.e. customer behavior data associated with a plurality of customers and the at least one merchant of the plurality of merchants]” [0046]); 
-receiving, by the server computing device, an indication that a customer of the plurality of customers is interested in purchasing an item or that the at least one merchant is interested in selling the item (Wang, see at least: “the example implementation begins with a user 501 requesting, through a client device 504, to view an image that was provided by a user (the user 501 or any other user) to the management service 510 and stored in the image data store 513. The request is sent from the client device 504 to the management service 510 through a network 508. The management service 510 [i.e. by the server computing device], upon receiving the user's request [i.e. receiving an indication that a customer of the plurality of customers is interested in purchasing an item or that the at least one merchant is interested in selling the item], queries the mappings data store 511 to determine any associations between the requested image and items offered for sale by a seller” [0061]); 
-detecting, by the server computing device, the item as an inventory item in the inventory of the at least one merchant (Wang, see at least: “The management service 510 [i.e. by the server computing device], upon receiving the user's request, queries the mappings data store 511 to determine any associations between the requested image and items offered for sale by a seller. If an association exists between the image requested by the user and an item offered for sale by a seller, as identified in the item catalog data store 515 [i.e. detecting the item as an inventory item in the inventory of the at least one merchant], the management service 510 provides the requested image and a purchase control that is presented to the user” [0061]); and 
-based at least in part on the customer behavior data and detecting the item as an inventory item, generating, by the server computing device, an interactive component corresponding to the item (Wang, see at least: “the implementations provide the ability to determine items represented in user provided images and match those items with a seller that offers the item for sale [i.e. based at least in part on detecting the item as an inventory item]. While the examples described herein refer to a single seller as offering the item for sale, in other implementations, an item represented in a user provided image may be available for sale from multiple sellers…a single seller may be associated with the purchase control when the user provided image and the corresponding purchase control [i.e. generating, by the server computing device, an interactive component corresponding to the item] are sent to a requesting user. The single seller may be randomly selected, selected based on price, selected based on the user's past purchase history [i.e. based at least in part on the customer behavior data], the location of the user and the seller, and/or any other factor” [0068]), the interactive component comprising: 
-an image of the item (Wang, see at least: “FIG. 10 is a representation of a segmented image 1000 presented on a display of a client device 1004 with purchase controls associated with objects of the image [i.e. an image of the item] that are determined to be items offered for sale by one or more sellers, according to an implementation” [0089] and Fig. 10); and 
-a selectable control to initiate a purchase of the item from the at least one merchant (Wang, see at least: “FIG. 10 is a representation of a segmented image 1000 presented on a display of a client device 1004 with purchase controls associated with objects of the image that are determined to be items offered for sale by one or more sellers, according to an implementation. For each item determined in the segmented image to be available for purchase from one or more sellers, a purchase control may be presented near the determined item that is selectable by the user [i.e. a selectable control to initiate a purchase of the item from the at least one merchant]” [0089] and Fig. 10).

Wang does not explicitly disclose that the payment processing service authorizes payment for transactions associated with the plurality of merchants; and the item being accessible on a third-party platform different from the payment processing service.
Mukherjee, however, teaches images for an item offered to a user (i.e. [0001]), including the known technique of the payment processing service authorizing payment for transactions associated with the plurality of merchants (Mukherjee, see at least: “Payment provider server 150 may be maintained, for example, by an online payment service provider, which may provide personalized account elements and payment services on behalf of user 102 and other users. In this regard, payment provider server 150 includes one or more processing applications, which may provide payment for items between user device 110 and merchant server 140. In one example, payment provider server 150 may be provided by PAYPAL.RTM [i.e. wherein the payment processing service authorizes payment for transactions associated with the plurality of merchants]” [0042] and “Payment provider server 150 of FIG. 1 includes an element processing application 160, a transaction processing application 152 [i.e. authorizes payment for transactions], other applications 154, a database 156, and a network interface component 158” [0043] and “images uploaded to payment provider server 140 may be utilized to provide personalized advertisements to user 102. As previously discussed, personalized advertisements may be a still image advertisement of an item (e.g., product or service), a video advertisement, an interactive advertisement (e.g., interactive game, slideshow, etc.), and/or a virtual trial” [0046] and “sales application 142 may correspond to a marketplace where a plurality of users and/or merchants may sell items [i.e. the plurality of merchants]” [0037]); and
the known technique of the item being accessible on a third-party platform different from the payment processing service (Mukherjee, see at least: “Sales application 142 may correspond to an application to serve information to user device 110 and/or payment provider server 150 over network 170 [i.e. a third-party platform different from the payment processing service]. User 102 may interact with sales application 142 to view various items available for purchase from merchant server 140 [i.e. wherein the item is accessible on a third-party platform]. Thus, sales application 142 may include an interface displayable on user device 110. In various embodiments, sales application 142 may correspond to a marketplace [i.e. a third-party platform different from the payment processing service] where a plurality of users and/or merchants may sell items” [0037]). These known techniques are applicable to the method of Wang as they both share characteristics and capabilities, namely, they are directed to images for an item offered to a user.
It would have been recognized that applying the known techniques of the payment processing service authorizing payment for transactions associated with the plurality of merchants; and the item being accessible on a third-party platform different from the payment processing service, as taught by Mukherjee, to the teachings of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of the payment processing service authorizing payment for transactions associated with the plurality of merchants; and the item being accessible on a third-party platform different from the payment processing service, as taught by Mukherjee, into the method of Wang would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow users to view an example of a product with an image of the user (Mukherjee, [0060]).

Regarding claim 2, Wang in view of Mukherjee teaches the method of claim 1.
	Mukherjee further teaches images for an item offered to a user (i.e. [0001]), including the known technique of the image of the item being provided by at least one of the third-party platform or the at least one merchant (Mukherjee, see at least: “element processing application 160 may receive information from sales application 142 (for example through accessing an API of sales application 142 and requesting/receiving information) corresponding to an item available with merchant server 130. Information received from sales application 142 may correspond to one or more items, item descriptions, item pricings, item inventory levels, and corresponding item advertisement and advertisement information [i.e. the image of the item is provided by at least one of the third-party platform or the at least one merchant]” [0044] and “personalized advertisements may be a still image advertisement of an item (e.g., product or service) [i.e. the image of the item], a video advertisement, an interactive advertisement (e.g., interactive game, slideshow, etc.), and/or a virtual trial” [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Mukherjee for the reasons identified above with respect to claim 1.

Regarding claim 3, Wang in view of Mukherjee teaches the method of claim 1. Wang further discloses:
-determining, by the server computing device, customized item information associated with the item, wherein the customized item information is based at least in part on the inventory data and the customer behavior data, wherein the interactive component further comprises at least a portion of the customized item information (Wang, see at least: “an item represented in a user provided image may be available for sale from multiple sellers…a single seller may be associated with the purchase control when the user provided image and the corresponding purchase control are sent to a requesting user [i.e. wherein the interactive component further comprises at least a portion of the customized item information]. The single seller may be randomly selected, selected based on price, selected based on the user's past purchase history [i.e. determining, by the server computing device, customized item information associated with the item, wherein the customized item information is based at least in part on the inventory data and the customer behavior data], the location of the user and the seller, and/or any other factor” [0068] Examiner notes that the seller associated with the product, which is inventory data, is customized based on the user's past purchase history, which is customer behavior data).

Regarding claim 4, Wang in view of Mukherjee teaches the method of claim 3. Wang further discloses:
-wherein the customized item information comprises at least one of (i) a description of the item, (ii) a cost of the item, or (iii) a characteristic associated with the item (Wang, see at least: “an item represented in a user provided image may be available for sale from multiple sellers…a single seller may be associated with the purchase control [i.e. wherein the customized item information comprises at least one of (i) a description of the item, (ii) a cost of the item, or (iii) a characteristic associated with the item] when the user provided image and the corresponding purchase control are sent to a requesting user. The single seller may be randomly selected, selected based on price, selected based on the user's past purchase history, the location of the user and the seller, and/or any other factor” [0068] Examiner notes that what seller sells the item is a characteristic of the item).

Regarding claim 5, Wang in view of Mukherjee teaches the method of claim 3. Wang further discloses:
-wherein the selectable control, upon selection, causes presentation of the customized item information (Wang, see at least: “FIG. 11 is a representation of an item and item variants for the shirt item, according to an implementation. The information 1100 presented on the display of the client device 1104 is generated in response to the user selecting the purchase control 1026 (FIG. 10) [i.e. wherein the selectable control, upon selection] associated with the shirt item. In this example, upon selection of the purchase control 1026, an additional view 1110 of the shirt item is presented to the user along with a name 1106 of the seller of the item [i.e. causes presentation of the customized item information], in this example Seller A, from which the item may be purchased” [0091]).

Regarding claim 6, Wang in view of Mukherjee teaches the method of claim 1. Wang further discloses:
-wherein the customer behavior data comprises transaction data associated with transactions of the plurality of customers and the at least one merchant (Wang, see at least: “Any type of information may be stored in the user profile data store 117. For example, user profile information, such as attributes, name, address, gender, browse history, purchase history [i.e. wherein the customer behavior data comprises transaction data]” [0045] and “the management service 110, through communication between the server system 100 and a client device 104, may provide use and/or purchase information (e.g., purchase history) back to a user 101. Such information may include an identification of images recently viewed, provided or shared, an identification of others that have viewed images posted by the user, purchases of items made by the user, and the like. Likewise, the management service 110, through communication between the server system 100 and the sellers 106, may provide information to the sellers 106. Such information may include analytics about items offered for sale by the seller, such as how many user provided images include a representation of each item, purchase history for items [i.e. transaction data associated with transactions of the plurality of customers and the at least one merchant]” [0046]).

Regarding claim 7, Wang in view of Mukherjee teaches the method of claim 1. Wang further discloses:
-wherein the customer behavior data includes at least one preference of the customer  (Wang, see at least: “A data store manager application 1720 facilitates data exchange and mapping between the mappings data store 1711, the image data store 1713, the item catalog data store 1715, and/or the user profile data store 1717 [i.e. the customer behavior data]” [0129] and “It should be understood that there can be many other aspects that may be stored in the data stores 1711, 1713, 1715, 1717, such as access rights information, preferred sellers [i.e. wherein the customer behavior data includes at least one preference of the customer], etc.” [0132]).

Regarding claim 8, Wang in view of Mukherjee teaches the method of claim 1. Wang further discloses:
-wherein the customer behavior data includes at least one characteristic of the customer (Wang, see at least: “user profile data store 117 stores information about users 101 of the management service 110. Any type of information may be stored in the user profile data store 117. For example, user profile information, such as attributes, name, address, gender, browse history, purchase history, billing information, shipping information, purchasing information, social networks and/or friends with which the user 101 interacts, and the like [i.e. wherein the customer behavior data includes at least one characteristic of the customer]” [0045]).

Regarding claim 9, Wang in view of Mukherjee teaches the method of claim 1. Wang further discloses:
-receiving, by the server computing device, an indication of selection of the selectable control to initiate a purchase of the item (Wang, see at least: “FIG. 11 is a representation of an item and item variants for the shirt item, according to an implementation. The information 1100 presented on the display of the client device 1104 is generated in response to the user selecting the purchase control 1026 (FIG. 10) [i.e. receiving, by the server computing device, an indication of selection of the selectable control] associated with the shirt item…a user may also be presented with purchase and/or shipping information 1114 that is currently associated with the user of the client device 1104 that will be used by the management service to facilitate a purchase of the item if the user selects the “Buy Now” control 1116 [i.e. to initiate a purchase of the item]” [0091]); and 
-based at least in part on receiving the indication of the selection, processing, by the server computing device, payment for the purchase of the item (Wang, see at least: “upon receipt by the management service 810 of a purchase request from a user 801 [i.e. based at least in part on receiving the indication of the selection], the total cost for the purchase (e.g., price, tax, shipping), the payment token that identifies the purchase transaction and the seller identifier is sent to the payment processor 802 (either the third party payment processor, or the payment processor of the seller). The payment processor 802 processes and confirms that the payment is authorized and sends back to the management service 810 a payment transaction identifier and an indication that the payment is authorized [i.e. processing, by the server computing device, payment for the purchase of the item]” [0082] Examiner notes that the management service processes the payment as it prepares all the necessary purchase information of the customer for the particular purchase transaction, sends the information to a payment processor for confirmation that the payment is authorized).

Regarding claim 10, Wang in view of Mukherjee teaches the method of claim 1. Wang further discloses:
-wherein generating the interactive component comprises overlaying the selectable control on the image, positioning the selectable control proximate to the image, or positioning the selectable control within a threshold distance of the image (Wang, see at least: “For each item determined in the segmented image to be available for purchase from one or more sellers, a purchase control may be presented near the determined item that is selectable by the user [i.e. wherein generating the interactive component comprises overlaying the selectable control on the image, positioning the selectable control proximate to the image, or positioning the selectable control within a threshold distance of the image]. In this example, a shirt 1006 has been determined in a first segment 1005 of the image 1000 and a purchase control 1026 is presented near the presentation of the shirt” [0089] and Fig. 10).

Regarding claim 11, Wang discloses a system (i.e. [0021]) associated with a payment processing service, the system comprising: 
-an inventory data structure storing inventory data associated with one or more merchants associated with the payment processing service, wherein the inventory data is associated with items offered for sale by the one or more merchants (Wang, see at least: “The seller 106 may provide to the management service 110 an item catalog listing one, some, or all of the items that the seller offers for sale [i.e. inventory data associated with one or more merchants associated with the payment processing service, wherein the inventory data is associated with items offered for sale by the one or more merchants]. As discussed further below, the management service 110 may store the seller provided item catalog in the item catalog data store 115 [i.e. an inventory data structure storing inventory data]” [0039] and “the management service may facilitate a payment (e.g., via a third party payment processor) by the user for the item on behalf of the seller [i.e. associated with the payment processing service] and provide the seller with a payment confirmation” [0066] Examiner notes that the management service is a payment processing service as it prepares all the necessary purchase information of the customer for the particular purchase transaction, sends the information to a payment processor for confirmation that the payment is authorized); 
-a customer behavior data structure storing customer behavior data associated with a plurality of customers and the one or more merchants (Wang, see at least: “user profile data store 117 stores information about users 101 of the management service 110 [i.e. a customer behavior data structure]. Any type of information may be stored in the user profile data store 117. For example, user profile information, such as attributes, name, address, gender, browse history, purchase history [i.e. storing customer behavior data associated with a plurality of customers]” [0045] and “the management service 110, through communication between the server system 100 and a client device 104, may provide use and/or purchase information (e.g., purchase history) back to a user 101. Such information may include an identification of images recently viewed, provided or shared, an identification of others that have viewed images posted by the user, purchases of items made by the user, and the like. Likewise, the management service 110, through communication between the server system 100 and the sellers 106, may provide information to the sellers 106. Such information may include analytics about items offered for sale by the seller, such as how many user provided images include a representation of each item, purchase history for items [i.e. customer behavior data associated with a plurality of customers and the one or more merchants]” [0046]); 
-one or more processors (Wang, see at least: “The server system 1700 may include a processor 1701, such as one or more redundant processors” [0126]); and 
-one or more non-transitory computer-readable media comprising instructions, that when executed by the one or more processors (Wang, see at least: “Some of the blocks represent operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks represent computer-executable instructions stored on one or more computer-readable media that, when executed by one or more processors, perform the recited operations” [0096] and “computer-readable media may include non-transitory computer-readable storage media” [0097]), causes the system to perform operations comprising: 
-receiving, by one or more servers of the payment processing service, an indication that a customer of the plurality of customers is interested in purchasing an item or that at least one merchant of the one or more merchants is interested in selling the item (Wang, see at least: “the example implementation begins with a user 501 requesting, through a client device 504, to view an image that was provided by a user (the user 501 or any other user) to the management service 510 and stored in the image data store 513. The request is sent from the client device 504 to the management service 510 through a network 508. The management service 510, upon receiving the user's request [i.e. receiving, by one or more servers of the payment processing service, an indication that a customer of the plurality of customers is interested in purchasing an item or that at least one merchant of the one or more merchants is interested in selling the item], queries the mappings data store 511 to determine any associations between the requested image and items offered for sale by a seller” [0061]); 
-detecting, by the one or more servers of the payment processing service, the item as an inventory item in the inventory of the at least one merchant (Wang, see at least: “The management service 510 [i.e. by the one or more servers of the payment processing service], upon receiving the user's request, queries the mappings data store 511 to determine any associations between the requested image and items offered for sale by a seller. If an association exists between the image requested by the user and an item offered for sale by a seller, as identified in the item catalog data store 515 [i.e. detecting the item as an inventory item in the inventory of the at least one merchant], the management service 510 provides the requested image and a purchase control that is presented to the user” [0061]); and 
-based at least in part on the customer behavior data and detecting the item as an inventory item, generating, by the one or more servers of the payment 4 of 20S156-0376USC1processing service, an interactive component corresponding to the item (Wang, see at least: “the implementations provide the ability to determine items represented in user provided images and match those items with a seller that offers the item for sale [i.e. based at least in part on detecting the item as an inventory item]. While the examples described herein refer to a single seller as offering the item for sale, in other implementations, an item represented in a user provided image may be available for sale from multiple sellers…a single seller may be associated with the purchase control when the user provided image and the corresponding purchase control [i.e. generating, by the one or more servers of the payment 4 of 20S156-0376USC1processing service, an interactive component corresponding to the item] are sent to a requesting user. The single seller may be randomly selected, selected based on price, selected based on the user's past purchase history [i.e. based at least in part on the customer behavior data], the location of the user and the seller, and/or any other factor” [0068]), the interactive component comprising: 
-an image of the item (Wang, see at least: “FIG. 10 is a representation of a segmented image 1000 presented on a display of a client device 1004 with purchase controls associated with objects of the image [i.e. an image of the item] that are determined to be items offered for sale by one or more sellers, according to an implementation” [0089] and Fig. 10); and 
-a selectable control to initiate a purchase of the item from the at least one merchant (Wang, see at least: “FIG. 10 is a representation of a segmented image 1000 presented on a display of a client device 1004 with purchase controls associated with objects of the image that are determined to be items offered for sale by one or more sellers, according to an implementation. For each item determined in the segmented image to be available for purchase from one or more sellers, a purchase control may be presented near the determined item that is selectable by the user [i.e. a selectable control to initiate a purchase of the item from the at least one merchant]” [0089] and Fig. 10).

Wang does not explicitly disclose the item being accessible on a third-party platform different from the payment processing service, and the payment processing service authorizing payment for transactions associated with the one or more merchants.
Mukherjee, however, teaches images for an item offered to a user (i.e. [0001]), including the known technique of the item being accessible on a third-party platform different from the payment processing service (Mukherjee, see at least: “Sales application 142 may correspond to an application to serve information to user device 110 and/or payment provider server 150 over network 170 [i.e. a third-party platform different from the payment processing service]. User 102 may interact with sales application 142 to view various items available for purchase from merchant server 140 [i.e. wherein the item is accessible on a third-party platform]. Thus, sales application 142 may include an interface displayable on user device 110. In various embodiments, sales application 142 may correspond to a marketplace [i.e. a third-party platform different from the payment processing service] where a plurality of users and/or merchants may sell items” [0037]), and 
the known technique of the payment processing service authorizing payment for transactions associated with the one or more merchants (Mukherjee, see at least: “Payment provider server 150 may be maintained, for example, by an online payment service provider, which may provide personalized account elements and payment services on behalf of user 102 and other users. In this regard, payment provider server 150 includes one or more processing applications, which may provide payment for items between user device 110 and merchant server 140. In one example, payment provider server 150 may be provided by PAYPAL.RTM [i.e. wherein the payment processing service authorizes payment for transactions associated with the one or more merchants]” [0042] and “Payment provider server 150 of FIG. 1 includes an element processing application 160, a transaction processing application 152 [i.e. authorizes payment for transactions], other applications 154, a database 156, and a network interface component 158” [0043] and “images uploaded to payment provider server 140 may be utilized to provide personalized advertisements to user 102. As previously discussed, personalized advertisements may be a still image advertisement of an item (e.g., product or service), a video advertisement, an interactive advertisement (e.g., interactive game, slideshow, etc.), and/or a virtual trial” [0046]). These known techniques are applicable to the system of Wang as they both share characteristics and capabilities, namely, they are directed to images for an item offered to a user.
It would have been recognized that applying the known techniques of the item being accessible on a third-party platform different from the payment processing service, and the payment processing service authorizing payment for transactions associated with the one or more merchants, as taught by Mukherjee, to the teachings of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of the item being accessible on a third-party platform different from the payment processing service, and the payment processing service authorizing payment for transactions associated with the one or more merchants, as taught by Mukherjee, into the system of Wang would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow users to view an example of a product with an image of the user (Mukherjee, [0060]).

Regarding claim 12, Wang in view of Mukherjee teaches the system of claim 11. 
Mukherjee further teaches images for an item offered to a user (i.e. [0001]), including the known technique of the indication that the customer is interested is received via one or more servers of the third-party platform (Mukherjee, see at least: “Sales application 142 may correspond to an application to serve information to user device 110 and/or payment provider server 150 over network 170. User 102 may interact with sales application 142 to view various items available for purchase [i.e. the indication that the customer is interested is received] from merchant server 140. Thus, sales application 142 may include an interface displayable on user device 110. In various embodiments, sales application 142 may correspond to a marketplace [i.e. received via one or more servers of the third-party platform] where a plurality of users and/or merchants may sell items” [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Mukherjee for the reasons identified above with respect to claim 11.

Regarding claim 13, Wang in view of Mukherjee teaches the system of claim 11. Wang further discloses:
-wherein the image of the item comprises one image of a plurality of images of items comprising a composite image (Wang, see at least: “For each item determined in the segmented image to be available for purchase from one or more sellers, a purchase control may be presented near the determined item that is selectable by the user. In this example, a shirt 1006 has been determined in a first segment 1005 of the image 1000 and a purchase control 1026 is presented near the presentation of the shirt. Similarly, a bag 1010 has been determined in a second segment 1009 of the image and a purchase control 1020 is presented near the presentation of the bag [i.e. wherein the image of the item comprises one image of a plurality of images of items comprising a composite image]” [0089] and Fig. 10).

Regarding claim 14, Wang in view of Mukherjee teaches the system of claim 13. Wang further discloses:
-wherein the composite image includes selectable controls for each of the plurality of images (Wang, see at least: “For each item determined in the segmented image to be available for purchase from one or more sellers, a purchase control may be presented near the determined item that is selectable by the user. In this example, a shirt 1006 has been determined in a first segment 1005 of the image 1000 and a purchase control 1026 is presented near the presentation of the shirt. Similarly, a bag 1010 has been determined in a second segment 1009 of the image and a purchase control 1020 is presented near the presentation of the bag [i.e. wherein the composite image includes selectable controls for each of the plurality of images]” [0089] and Fig. 10).

Regarding claim 15, Wang discloses a computer-implemented method (i.e. [0021]) comprising: 
-storing, in an inventory data structure associated with a server computing device of a payment processing service, inventory data associated with inventory of a merchant of a plurality of merchants (Wang, see at least: “The seller 106 may provide to the management service 110 an item catalog listing one, some, or all of the items that the seller offers for sale [i.e. inventory data associated with inventory of a merchant of a plurality of merchants]. As discussed further below, the management service 110 may store the seller provided item catalog in the item catalog data store 115 [i.e. storing, in an inventory data structure associated with a server computing device of a payment processing service, inventory data]” [0039] and “a server system 100 that includes…one or more sellers 106, such as a Seller A 106(1), Seller B 106(2)-Seller C 106(N) [i.e. plurality of merchants] communicatively connected via a network 108” [0035]); 
-receiving an indication that a customer of a plurality of customers is interested in purchasing an item or that the merchant is interested in selling the item (Wang, see at least: “the example implementation begins with a user 501 requesting, through a client device 504, to view an image that was provided by a user (the user 501 or any other user) to the management service 510 and stored in the image data store 513. The request is sent from the client device 504 to the management service 510 through a network 508. The management service 510, upon receiving the user's request [i.e. receiving an indication that a customer of a plurality of customers is interested in purchasing an item or that the at least one merchant is interested in selling the item], queries the mappings data store 511 to determine any associations between the requested image and items offered for sale by a seller” [0061]); 
-determining, by the server computing device, that the item is an inventory item in the inventory of the merchant (Wang, see at least: “The management service 510 [i.e. by the server computing device], upon receiving the user's request, queries the mappings data store 511 to determine any associations between the requested image and items offered for sale by a seller. If an association exists between the image requested by the user and an item offered for sale by a seller, as identified in the item catalog data store 515 [i.e. determining that the item is an inventory item in the inventory of the merchant], the management service 510 provides the requested image and a purchase control that is presented to the user” [0061]); and 
-generating, by the server computing device, an interactive component corresponding to the item, the interactive component comprising an image of the item overlaying a selectable control to initiate a purchase of the item from the merchant (Wang, see at least: “FIG. 10 is a representation of a segmented image 1000 presented on a display of a client device 1004 with purchase controls associated with objects of the image that are determined to be items offered for sale by one or more sellers [i.e. generating, by the server computing device, an interactive component corresponding to the item], according to an implementation. For each item determined in the segmented image to be available for purchase from one or more sellers, a purchase control may be presented near the determined item that is selectable by the user [i.e. the interactive component comprising an image of the item overlaying a selectable control to initiate a purchase of the item from the merchant]” [0089] and Fig. 10).

Wang does not explicitly disclose the payment processing service authorizing payments for transactions associated with the plurality of merchants; and receiving the indication by the server computing device via a third-party platform
Mukherjee, however, teaches images for an item offered to a user (i.e. [0001]), including the known technique of the payment processing service authorizing payments for transactions associated with the plurality of merchants (Mukherjee, see at least: “Payment provider server 150 may be maintained, for example, by an online payment service provider, which may provide personalized account elements and payment services on behalf of user 102 and other users. In this regard, payment provider server 150 includes one or more processing applications, which may provide payment for items between user device 110 and merchant server 140. In one example, payment provider server 150 may be provided by PAYPAL.RTM [i.e. wherein the payment processing service authorizes payment for transactions associated with the plurality of merchants]” [0042] and “Payment provider server 150 of FIG. 1 includes an element processing application 160, a transaction processing application 152 [i.e. authorizes payment for transactions], other applications 154, a database 156, and a network interface component 158” [0043] and “images uploaded to payment provider server 140 may be utilized to provide personalized advertisements to user 102. As previously discussed, personalized advertisements may be a still image advertisement of an item (e.g., product or service), a video advertisement, an interactive advertisement (e.g., interactive game, slideshow, etc.), and/or a virtual trial” [0046] and “sales application 142 may correspond to a marketplace where a plurality of users and/or merchants may sell items [i.e. the plurality of merchants]” [0037]); and
the known technique of receiving the indication by the server computing device via a third-party platform (Mukherjee, see at least: “Sales application 142 may correspond to an application to serve information to user device 110 and/or payment provider server 150 over network 170. User 102 may interact with sales application 142 to view various items available for purchase [i.e. receiving the indication] from merchant server 140. Thus, sales application 142 may include an interface displayable on user device 110. In various embodiments, sales application 142 may correspond to a marketplace [i.e. by the server computing device via a third-party platform] where a plurality of users and/or merchants may sell items” [0037]). These known techniques are applicable to the method of Wang as they both share characteristics and capabilities, namely, they are directed to images for an item offered to a user.
It would have been recognized that applying the known techniques of the payment processing service authorizing payments for transactions associated with the plurality of merchants; and receiving the indication by the server computing device via a third-party platform, as taught by Mukherjee, to the teachings of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of the payment processing service authorizing payments for transactions associated with the plurality of merchants; and receiving the indication by the server computing device via a third-party platform, as taught by Mukherjee, into the method of Wang would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow users to view an example of a product with an image of the user (Mukherjee, [0060]).

Regarding claim 16, Wang in view of Mukherjee teaches the method of claim 15. Wang further discloses:
-causing, by the server computing device, display of the interactive component via a user interface of a customer device associated with the customer (Wang, see at least: “FIG. 10 is a representation of a segmented image 1000 presented on a display of a client device 1004 [i.e. via a user interface of a customer device associated with the customer] with purchase controls associated with objects of the image that are determined to be items offered for sale by one or more sellers, according to an implementation. For each item determined in the segmented image to be available for purchase from one or more sellers, a purchase control may be presented near the determined item that is selectable by the user [i.e. causing, by the server computing device, display of the interactive component]” [0089] and Fig. 10).

Regarding claim 19, Wang in view of Mukherjee teaches the method of claim 16. Wang further discloses:
-receiving, by the server computing device, an indication of selection of the selectable control to initiate a purchase of the item (Wang, see at least: “FIG. 11 is a representation of an item and item variants for the shirt item, according to an implementation. The information 1100 presented on the display of the client device 1104 is generated in response to the user selecting the purchase control 1026 (FIG. 10) [i.e. receiving, by the server computing device, an indication of selection of the selectable control] associated with the shirt item…a user may also be presented with purchase and/or shipping information 1114 that is currently associated with the user of the client device 1104 that will be used by the management service to facilitate a purchase of the item if the user selects the “Buy Now” control 1116 [i.e. to initiate a purchase of the item]” [0091]); and 
-based at least in part on receiving the indication of selection, processing, by the server computing device, payment for the purchase of the item (Wang, see at least: “upon receipt by the management service 810 of a purchase request from a user 801 [i.e. based at least in part on receiving the indication of the selection], the total cost for the purchase (e.g., price, tax, shipping), the payment token that identifies the purchase transaction and the seller identifier is sent to the payment processor 802 (either the third party payment processor, or the payment processor of the seller). The payment processor 802 processes and confirms that the payment is authorized and sends back to the management service 810 a payment transaction identifier and an indication that the payment is authorized [i.e. processing, by the server computing device, payment for the purchase of the item]” [0082] Examiner notes that the management service processes the payment as it prepares all the necessary purchase information of the customer for the particular purchase transaction, sends the information to a payment processor for confirmation that the payment is authorized).

Regarding claim 20, Wang in view of Mukherjee teaches the method of claim 15. Wang further discloses:
-wherein the selectable control comprises a user interface element that can be actuated via interaction with a user interface (Wang, see at least: “FIG. 11 is a representation of an item and item variants for the shirt item, according to an implementation. The information 1100 presented on the display of the client device 1104 is generated in response to the user selecting the purchase control 1026 (FIG. 10) [i.e. wherein the selectable control comprises a user interface element that can be actuated via interaction with a user interface] associated with the shirt item” [0091]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Mukherjee, in further view of Rankine et al. (US 2015/0106856 A1), previously cited and hereinafter Rankine.
Regarding claim 17, Wang in view of Mukherjee teaches the method of claim 16. 
Wang in view of Mukherjee does not explicitly teach the selectable control component being hidden until it is determined that the customer is within a threshold distance of the selectable control.
Rankine, however, teaches a media system for product placements (i.e. abstract), including the known technique of a selectable control component being hidden until it is determined that a customer is within a threshold distance of the selectable control (Rankine, see at least: “In an interactive screen state 200, product hotspots 220 may be provided within the image of the integrated products 80 within the video frame 150. Product hotspots 220 may be invisible to the user 20. When the user 20 hovers the cursor 160 over a product hotspot 220, the user may discover the hidden product hotspot 220 [i.e. wherein a selectable control component is hidden until it is determined that a customer is within a threshold distance of the selectable control]” [0064] and “Clicking the product hotspot 220 [i.e. selectable control component] will freeze the product information 240 in the product information area 230” [0063]). This known technique is applicable to the method of Wang in view of Mukherjee as they both share characteristics and capabilities, namely, they are directed to media system for product placements.
It would have been recognized that applying the known technique of a selectable control component being hidden until it is determined that a customer is within a threshold distance of the selectable control, as taught by Rankine, to the teachings of Wang in view of Mukherjee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a selectable control component being hidden until it is determined that a customer is within a threshold distance of the selectable control, as taught by Rankine, into the method of Wang in view of Mukherjee would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve the effectiveness of product placements by pushing the products from the screen directly into the hands of the viewers (Rankine, [0038]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Mukherjee, in further view of Collins et al. (US 2016/0086257 A1), previously cited and hereinafter Collins.
Regarding claim 18, Wang in view of Mukherjee teaches the method of claim 16. Wang further discloses:
-wherein payment for the item is processed via the payment processing service based at least in part on inventory data corresponding to the item (Wang, see at least: “upon receipt by the management service 810 of a purchase request from a user 801, the total cost for the purchase (e.g., price, tax, shipping) [i.e. based at least in part on inventory data corresponding to the item], the payment token that identifies the purchase transaction and the seller identifier is sent to the payment processor 802 (either the third party payment processor, or the payment processor of the seller). The payment processor 802 processes and confirms that the payment is authorized and sends back to the management service 810 a payment transaction identifier and an indication that the payment is authorized [i.e. payment for the item is processed via the payment processing service]” [0082] Examiner notes that the management service processes the payment as it prepares all the necessary purchase information of the customer for the particular purchase transaction, sends the information to a payment processor for confirmation that the payment is authorized).
Wang in view of Mukherjee does not explicitly teach causing the display of the interactive component enabling the customer to generate a virtual cart via interactions with the interactive component, and payment for the contents of the virtual cart being processed and the inventory data corresponding to the contents of the virtual cart.
Collins, however teaches facilitating purchase of multiple sale items from within digital media (i.e. abstract), including the known technique of causing the display of the interactive component enables the customer to generate a virtual cart via interactions with the interactive component (Collins, see at least: “when the sales item indicator 17 is clicked or otherwise activated [i.e. causing the display of the interactive component], a dynamic interactive digital element 24 is displayed on the GUI 14. The dynamic interactive digital element 24, for example, preferably is displayed in the form of a dynamic lightbox 24 that displays the retrieved sale item information…The dynamic lightbox 24 provides a sale item details button 31, a sale item review button 32, a video button 33, an “add to” cart button 34 [i.e. enables the customer to generate a virtual cart via interactions with the interactive component], and a purchase button 35” [0031] and Fig. 1B), and
the known technique of payment for the contents of the virtual cart being processed based at least in part on inventory data corresponding to the contents of the virtual cart (Collins, see at least: - “When the consumer taps 213 on the checkout button 48 to purchase the sale item 11 or related sale item 21, the digital media application 50 posts 214 the selected sale items to the electronic commerce service provider 23 by deploying a third party API and embeds the view in the dynamic interactive display element 24 [i.e. payment for the contents of the virtual cart is processed]” [0059] and “As illustrated in FIG. 1B, when the consumer clicks on a selected sale item indicator 17, the system 10 retrieves related sale items 21 and sale item details associated with the sale item 11 using a sale item identifier of the sale item 11…sales item detail will either be obtained from server-based storage or from the electronic commerce service provider 23. The system 10 further retrieves inventory information comprising, for example, the size and quantity values [i.e. based at least in part on inventory data corresponding to the contents of the virtual cart] including from the Amazon® database” [0030] and Fig. 1B). These known techniques are applicable to the method of Wang in view of Mukherjee as they both share characteristics and capabilities, namely, they are directed to facilitating purchase of multiple sale items from within digital media.
It would have been recognized that applying the known techniques of causing the display of the interactive component enables the customer to generate a virtual cart via interactions with the interactive component, and payment for the contents of the virtual cart being processed based at least in part on inventory data corresponding to the contents of the virtual cart, as taught by Collins, to the teachings of Wang in view of Mukherjee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of causing the display of the interactive component enables the customer to generate a virtual cart via interactions with the interactive component, and payment for the contents of the virtual cart being processed based at least in part on inventory data corresponding to the contents of the virtual cart, as taught by Collins, into the method of Wang in view of Mukherjee would have been recognized by those of ordinary skill in the art as resulting in an improved method that would promote the marketing and sale of items directly through a consumer's digital device (Collins, [0008]).

Response to Arguments
Rejections under 35 U.S.C. §101
Applicant argues that claims 1-16 are not directed to an abstract idea as they integrate any abstract idea into a practical application in that the claims' features reflect an improvement in the functioning of a computer, and/or an improvement to other technology or technical field. The specification describes the improvement of increased efficiency of computer operations via an integrated user interface in paragraph [0021]. Specifically, amended claim 1 recites an "interactive component" that is generated by "a server computing device of a payment processing service" that is based on the payment processing service's access to each of "inventory data" of "at least one merchant," "customer behavior data," and an "indication that a customer ... is interested in purchasing" a particular item that is "accessible on a third-party platform." The payment processing service can thus perform an inventory analysis "behind the scenes" of a third-party platform and generate a "selectable control" that the customer can select to "initiate purchase" from a merchant that the PPS has already determined has the item in inventory. Further, the interactive component includes an image of the item. Accordingly, the customer need not navigate between a multiple merchant sites to identify which of them has an item of interest available, and need not necessarily leave the third-party platform at all. The features amended claim 1 recites "allow[] customers to more quickly access data stored in association with items presented via an interactive image (e.g., item information)" and as such "offer improved user interaction with computing devices, and particularly for computing devices with small displays (e.g., mobile phones, tablets, etc.)." (Remarks, pages 9-11).
Examiner respectfully disagrees. While the specification does describe technological improvements, these improvements are not represented in in the amended claims. The claim language does not recite how the interactive component is generated other than that it is based on data and detecting that the item is an inventory item (the claim does not recite how this detection is done). The "behind the scenes" inventory analysis is not recited in the claims. Additionally, merely reciting that the interactive component comprises an image and a selectable control to initiate a purchase does not represent the improvement of the customer not needing to navigate between a multiple merchant sites to identify which of them has an item of interest available, and not needing to leave the third-party platform at all. The claims do not recite that the purchase takes place in the same interface, but rather that there is a selectable control to initiate a purchase; the claims are recited broadly enough that the selectable control could cause the customer to leave the third-party platform or have to navigate between a multiple merchant sites. Furthermore, the claims do not recite that the interactive component displays item information through interactions with an image, in fact, the claims don’t even recite that the image is interactive at all. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the amended claims do not represent the improvements to an interface that are detailed in the specification. 

Applicant further argues that the amended claims are similar to the claims of Core Wireless as an interactive component that inherently reflects inventory availability allows a customer to acquire an item without navigating to multiple sites. Like the Core Wireless invention, this interactive component "allow[s] a user to more quickly access desired data stored in, and functions of applications included in, the electronic devices." Id. at 1359. The improvements to the user interface that claim 1 recites yield more efficient access to information for the user, and fewer interactions with the user interface. Thus, the instant claims are not directed to an abstract idea at least in light of significant parallels to the claims of Core Wireless (Remarks, page 11).
Examiner respectfully disagrees. While allowing a customer to acquire an item without navigating to multiple sites is a technological improvement, unlike with the claims of Core Wireless, this improvement is not represented in the claim language. The amended claims do not recite enough detail regarding the interactive component to represent any improvement to a user interface. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues that similar to the claims at issue in Trading Technologies, the solution that claim 1 recites provides at least improved speed and usability via the interactive component. The solution involves specific functionality that solves an existing problem. As such, under Trading Technologies, the claims are directed to patent-eligible subject matter (Remarks, page 12).
Examiner respectfully disagrees. As discussed above, and unlike the claims at issue in Trading Technologies, the amended claims do not currently recite the technological improvement of improved speed and usability via the interactive component. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Rejections under 35 U.S.C. §103
Applicant argues that neither Wang nor Hershenson teaches or suggests performance of all steps of amended claim 1 by a "payment processing service" that "authorizes payment for transactions associated with the plurality of merchants," as amended claim 1 recites.
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current combination of references being used as that the previous references are not relied upon to teach these amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Leber et al. (US 9,965,760 B2) teaches a transaction processing system authorizing a transaction on behalf of a merchant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein  can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684       

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625